NOT DESIGNATED FOR PUBLICATION

                                            No. 123,110


              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                  v.

                                     BRADLEY W. MULLENS,
                                          Appellant.


                                  MEMORANDUM OPINION


       Appeal from Crawford District Court; MARY JENNIFER BRUNETTI, judge. Opinion filed August
20, 2021. Affirmed.


       Peter Maharry, of Kansas Appellate Defender Office, for appellant.


       Reina Probert, county attorney, and Derek Schmidt, attorney general, for appellee.


Before BUSER, P.J., HILL and ISHERWOOD, JJ.


       PER CURIAM: Contending that the district court improperly classified a Texas
juvenile adjudication as a person felony, Bradley Mullens appeals the denial of his
motion to correct an illegal sentence. When we apply the law that was in effect at the
time of Mullens' sentencing, we find that Mullens' conviction was comparable to the
Kansas crime of residential burglary, a person crime. We therefore affirm the district
court's denial of his motion. His Texas juvenile adjudication was not misclassified.




                                                  1
Mullens pled guilty to a drug crime and received probation.


       The State charged Mullens with several drug crimes in January 2012. The parties
entered into a plea agreement. Under that agreement, Mullens agreed to plead guilty to
one count of conspiracy to manufacture methamphetamine. In exchange, the State agreed
to drop all other charges. Both parties would then recommend to the court to make a
downward dispositional departure sentence from prison to probation and an upward
durational departure sentence from three years of probation to five years' probation.


       The court followed the recommendation and imposed a suspended 167-month
prison sentence with 5 years of probation. The length of that prison term depended, in
part, on Mullens' criminal history score. The court scored his criminal history as D based
on 12 nonperson misdemeanor convictions and a 2003 felony juvenile adjudication in
Texas for burglary of a habitation. The court classified it as a person felony. How that
Texas adjudication should be scored is the subject of this appeal.


After the court revoked his probation, Mullens moved to correct an illegal sentence.


       In November 2017, the court revoked Mullens' probation and ordered him to serve
his 167-month prison sentence. About two years later, Mullens moved to correct an
illegal sentence under K.S.A. 2018 Supp. 22-3504, arguing that the district court should
not have classified his Texas adjudication as a person felony under State v. Wetrich, 307
Kan. 552, 412 P.3d 984 (2018).


       That case held that for an out-of-state conviction to be comparable to a Kansas
crime, the elements of the out-of-state crime must be identical to or narrower than the
elements of the Kansas crime to which it is being compared. Wetrich, 307 Kan. 552, Syl.
¶ 3. Mullens argued that the elements of the Texas burglary of a habitation statute were
broader than the elements of the Kansas burglary statute, so the two crimes were not

                                             2
comparable. As a result, he contended that the court should have classified his Texas
conviction as a nonperson felony for criminal history purposes. This would mean his
sentence should have been shorter.


       The district court denied Mullens' motion and he appeals.


We will hear this appeal.


       To us, Mullens argues that his Texas juvenile adjudication for burglary of a
habitation is not comparable to the Kansas crime of residential burglary—which is a
person felony—but is comparable to the Kansas crime of nonresidential burglary—which
is a nonperson felony. He therefore contends that his Texas conviction should have been
classified as a nonperson felony for criminal history purposes and that, as a result, he is
serving an illegal sentence.


       In response, the State insists that we cannot reach that issue based on the principle
of res judicata, which generally prevents a person from raising a particular claim after the
court has already ruled on it. See State v. Robertson, 298 Kan. 342, 344, 312 P.3d 361
(2013). We disagree. Our Supreme Court has determined that the language of K.S.A.
2018 Supp. 22-3504(1)—which allows the court to "correct an illegal sentence at any
time"—overrides any concerns about res judicata. State v. Dickey, 305 Kan. 217, 222,
380 P.3d 230 (2016). We therefore consider the merits of Mullens' argument.


       The legality of a sentence under K.S.A. 2020 Supp. 22-3504 is controlled by the
law in effect when the sentence was pronounced. This means that a sentence that was
legal when pronounced does not become illegal if the law subsequently changes. State v.
Newton, 309 Kan. 1070, Syl. ¶ 2, 442 P.3d 489 (2019). Mullens now acknowledges that
the identical-or-narrower test from Wetrich does not apply to his appeal because he was


                                              3
sentenced in 2013, well before Wetrich was issued in 2018. We must therefore look to the
law in effect when Mullens was sentenced.


         Under the statutes in effect when Mullens was sentenced, a prior out-of-state
conviction had to be classified as a "person" or "nonperson" crime under K.S.A. 2012
Supp. 21-6811(e). That statute directed that, in making that classification, the court must
look at "comparable" offenses. When Mullens was sentenced, Kansas caselaw
construed K.S.A. 21-4711(e) (predecessor of K.S.A. 2012 Supp. 21-6811[e]) to mean
"[f]or purposes of determining criminal history, the offenses need only be comparable,
not identical." State v. Vandervort, 276 Kan. 164, 179, 72 P.3d 925 (2003). The
comparable Kansas offense was the "the closest approximation" to the out-of-state crime.
276 Kan. at 179. We must then search for the closest Kansas approximation to the Texas
crime.


         The Texas burglary of a habitation statute in 2003, when Mullens was adjudicated,
had these elements:


         "(a) A person commits an offense if, without the effective consent of the owner, he:
         (1) enters a habitation, or a building (or any portion of a building) not then open to the
         public, with intent to commit a felony, or theft, or an assault; or
         (2) remains concealed, with intent to commit a felony, or theft, or an assault, in a building
         or habitation; or
         (3) enters a building or habitation and commits or attempts to commit a felony, or theft,
         or an assault." Tex. Penal Code Ann. § 30.02 (1999).


         We note that the statute distinguishes between residential and nonresidential, and
it imposes a more severe sentence for residential burglary: burglary is a "felony of the
second degree if committed in a habitation" and a "state jail felony if committed in a
building other than a habitation." Tex. Penal Code Ann. § 30.02(c) (1999).


                                                       4
       If we turn to the Kansas burglary statute in effect when Mullens was sentenced for
his current crime, it stated:


       "(a) Burglary is, without authority, entering into or remaining within any:
       (1) Dwelling, with intent to commit a felony, theft or sexually motivated crime therein;
       (2) building, manufactured home, mobile home, tent or other structure which is not a
       dwelling, with intent to commit a felony, theft or sexually motivated crime therein; or
       (3) vehicle, aircraft, watercraft, railroad car or other means of conveyance of persons or
       property, with intent to commit a felony, theft or sexually motivated crime therein."
       K.S.A. 2012 Supp. 21-5807(a).


       Like the Texas statute, the Kansas statute distinguishes between residential and
nonresidential burglary and punishes residential burglary more severely. Residential
burglary as described in subsection (a)(1) is a person felony, and nonresidential burglary
as described in subsections (a)(2) and (a)(3) are nonperson felonies. K.S.A. 2012 Supp.
21-5807(c)(1)(A).


       Mullens argues that his Texas adjudication for burglary of a habitation is most
comparable to nonresidential burglary in Kansas. He uses an example of a detached
garage to show his point. In his view, the Texas law defines a "habitation" as "a structure
or vehicle that is adapted for the overnight accommodation of persons" including "each
structure appurtenant to or connected with the structure or vehicle." Tex. Penal Code
Ann. § 30.01(1). Under that definition, a habitation can include an unattached garage. See
Jones v. State, 690 S.W.2d 318, 319 (Tex. App. 1985).


       But, in contrast, Kansas law defines a "dwelling" as "a building or portion thereof,
a tent, a vehicle or other enclosed space which is used or intended for use as a human
habitation, home or residence." K.S.A. 2012 Supp. 21-5111(k). Under that definition,
burglary of an unattached garage would not be a residential burglary under Kansas law.


                                                    5
See K.S.A. 2012 Supp. 21-5807(a)(1). Thus, Mullens contends that his Texas crime was
not comparable to the Kansas offense for burglary of a dwelling.


       We must disagree with Mullens. The Kansas and Texas statutes both distinguish
between residential and nonresidential burglary and punish residential burglary more
harshly. The certified copies of Mullens' juvenile adjudication and disposition order from
Texas—which the State admitted without objection in the district court—show that
Mullens was adjudicated for residential burglary, not nonresidential burglary. The
statutory definition of "habitation" under Texas law may be slightly broader than the
definition of "dwelling" under Kansas law—and thus the Texas residential burglary
offense may cover a slightly broader range of conduct. But our task is to determine the
Kansas statute that is comparable, not identical.


       We find that the Kansas residential burglary statute, K.S.A. 2012 Supp. 21-
5807(a)(1), is the closest approximation to the Texas burglary of a habitation statute. In
doing so, we reach the same conclusion as another panel of our court in State v. Lewis,
No. 118,401, 2019 WL 6041667, at *5 (Kan. App. 2019) (unpublished opinion), rev.
denied 311 Kan. 1048 (2020).


       A residential burglary under K.S.A. 2012 Supp. 21-5807(a)(1) is a person offense.
See K.S.A. 2012 Supp. 21-5807(c)(1)(A). So Mullens' 2003 Texas burglary conviction
must also be scored as a person offense for criminal history purposes. See K.S.A. 2012
Supp. 21-6811(e). The district court did not err.


       Affirmed.




                                             6